DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
In response to communications files on June 17, 2022, claims 1, 7,and 19 are 
Amended, claims 10, 12, 14, and 17 are canceled, and claims 21-29 are added per applicant’s request.  Therefore, claims 1-9, 11, 13, 15-16, and 18-29 are presently pending in the application. 

Reasons for Allowance
Claims 1-9, 11, 13, 15-16, and 18-29 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the 
prior arts of records, neither anticipates nor renders obvious the following limitations as claimed:
As to claims 1, 7, and 19, the prior art of records fail to anticipate or suggest storing a snapshot at a first computing system, the snapshot having a first data integrity value;
storing a copy of the snapshot as a replicated snapshot comprising a plurality of portions 
at a second computing system, respective portions of the plurality of portions being stored at respective computing nodes of the second computing system, wherein a first portion of the
 plurality of portions is stored at a first computing node of the plurality of computing nodes
 and a second portion of the plurality of portions is stored at a second computing node, the first and second computing nodes being different computing nodes;
detecting an event corresponding to verification of integrity of the replicated snapshot;
determining, in response to the event, a second data integrity value corresponding to the
replicated snapshot based on the plurality of portions of the replicated snapshot at the second computing system; and
determining, if the replicated snapshot can be assembled from the plurality of portions, based on at least whether  the second data integrity value corresponds to the first data integrity value, together with the other limitations of the independent claims.

The dependent claims 2-6, 8-9, 11, 13, 15-16, 18, and 20-29 being definite, enable by the specification, and further limiting to the independent claim, are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BELIX M ORTIZ DITREN whose telephone number is (571)272-4081.  The examiner can normally be reached on M-F 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-2720631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Belix M Ortiz Ditren/            Primary Examiner, Art Unit 2164